RUTLEDGE, Associate Justice
(dissenting).
I think the orders are appealable and should be affirmed.
Section 17 — 101 gives an appeal from interlocutory orders “whereby the possession of property is changed or affected.” The order’s substantive effect, not its negative form, is decisive.1 Chas. McCaul Co. v. Harr, 1921, 51 App.D.C. 111, 113, 276 F. 633, 635. Possession clearly is affected when an order changes the legal right of possession. The orders now appealed had that effect.2
*27The temporary restraining order gave appellants the right of possession pending suit. The reversed order of December 8, 1939, purported to dissolve it and also to dismiss the suit. The dissolution was no more than colorable, because that order was made for reasons of personal honor and therefore without exercise of judicial discretion. Laughlin v. Berens, 1940, 73 App.D.C. 136, 118 F.2d 193. Consequently, it only colorably released the Municipal Court’s judgment from the restraining order’s inhibition. There was the form, though not the substance, of judicial action. The resulting execution was infected with the vice which vitiated the release. It was subject to the risk that appeal might avoid the colorable release, as it did. The execution therefore created only a colorable right of possession in ap-pellee, in reliance upon which he went into actual occupancy.
When reversal occurred, the color of right dissolved. All legal foundation was stricken from the entire order, including dissolution of the restraining order. That was part and parcel, as well as a necessary incident, of the order of dismissal, made for the same reason and invalidated for the same vice. Appellee remained in occupancy notwithstanding the reversal, but thence forward without even color of right of. possession until the appealed orders were entered.3 Appellants then had the right of possession, unimpaired by conflicting color of claim, though they remained stripped of its benefit. Substantively in legal effect the situation was as if the restraining order had never been dissolved. If we assume the order of dissolution was sufficient to sustain appellee’s occupancy until reversed,4 notwithstanding its fatal defect, it could not do so thereafter. Nor could the execution on the Municipal Court judgment, since it was released only subject to the same defect and the contingency of reversal.
In this situation and without more, that is, without a further contrary exercise of the court’s discretion, appellants became entitled to “reinstatement,” “restoration,” or “continuance” of the restraining order, however the matter may be called. In substantive terms, the reversal entitled them to possession both in law and in fact, in accordance with the usual rule, on which they rely, that reversal requires restoration of property of which the order reversed has deprived the appellant.5 When therefore appellants applied for relief and it was denied, regardless of the order’s negative form, the effect was to deprive them of the legal right to possession. In substance, for the first time by an exercise of judicial discretion the restraining order was dissolved and its effect in giving appellants the right of possession pendente lite was dissipated. Then appellee’s occupancy first became rightful and valid in law, except for the tenuous colorable protection it may have had during the period of appeal. In my opinion, therefore, the orders both “changed” and “affected” possession and were appealable.
But appellants’ claim overshoots the mark. Reversal without more entitled them to restoration to occupancy in accordance with their then existing right of possession. But it did not deprive the trial court of discretion to alter the possession by a *28new and proper exercise .of judgment. In other words, possession pendente lite was then, as it was in the beginning and is now, a matter for the trial court’s discretion.6 . Reversal did not alter this. It merely required that restoration be made or the court validly exercise its judgment to the, contrary effect. That has been done. The order of May 8 shows that the court, for reasons independent of the.mere effect of reversal, found that the premises should remain in appellee’s hands. This gave him the right of possession and validated his occupancy from that time forward. The reasons for doing so were clearly sufficient. Consequently the orders should be affirmed.
The suit is already long drawn out. The litigation has consumed much time and energy in three courts, some of it in mul-tiplicitous applications for relief on interlocutory matters. There have been two appeals and the end is not in sight. It may not be amiss to state the hope that the next one will be on the merits and final.

 Since, in my view, the orders in appeal had affirmative effect, though they were negative in form, it is not necessary to reconsider our previous decisions, cited by the majority, in light of the reversal of the formerly prevailing “negative order” rule as to jurisdiction to review orders of the Interstate Commerce Corn-mission. Cf. Rochester Telephone Corp. v. United States, 1939, 307 U.S. 125, 140-143, 59 S.Ct. 754, 83 L.Ed. 1147.


 Appellants mads other applications for relief which were denied but not appealed. However, no point is made that the failure to appeal these orders foreclosed consideration on appeal of those *27now here. They may be treated therefore as having first raised and disposed of the question following the reversal on the former appeal.


 The situation was not greatly different after the reversal from one in which a new status quo would be created during the litigation by self-help. It would seem that an order denying relief from such a status quo, though negative in form, would be appealable within Section 17 — 101 as changing the right of possession, though it would not change the actual occupancy.
Shaw v. Lane, 1917, 47 App.D.C. 170, 173-174, is not in point. The suit was for injunction to restrain the Secretary of the Interior from approving and delivering certain mineral leases. The trial court dismissed the bill. Pending appeal the Secretary approved and delivered the loases. This court held that the Secretary’s action rendered the case moot and dismissed the appeal. There was no question of abuse of discretion or failure to exercise it, or of effect of reversal upon rights of possession pendente lite.


 Sufficient perhaps to prevent them from being trespassers before the reversal or, possibly, liable for rent during the period of appeal.


 Cf. Wilson v. Newburgh, 1914, 42 App.D.C. 407; Gregg v. Forsyth, 1865, 2 Wall., U.S., 56, 17 L.Ed. 782; Ferran v. Mulcrevy, 1935, 9 Cal.App.2d 129, 48 P.2d 984; Sleeper v. Killion, 1917, 182 Iowa 245, 164 N.W. 241; Manes v. J. I. Case Threshing Machine Co., Tex.Civ.App.1927, 295 S.W. 281; 5 C.J.S., Appeal and Error, § 1950, p. 1476.


 McMahon v. Cooper, 1913, 23 Idaho 413, 130 P. 456; Brady v. Carteret Realty Co., 1905, 67 N.J.Eq. 641, 60 A. 938, 110 Am.St.Rep. 502, 3 Ann.Cas. 421; Frisby v. Rockins, Tex.Civ.App. 1937, 105 S.W.2d 362; Lane v. Kempner, Tex.Civ.App.1916, 184 S.W. 1090; cf. Forbes v. Hall, 1897, 102 Ga. 47, 28 S.E. 915, 66 Am.St.Rep. 152; Kester v. Schuldt, 1906, 11 Idaho 663, 85 P. 974; Cline Piano Co. v. Sherwood, 1910, 57 Wash. 239, 106 P. 742; Atlantic Coast Line R. R. v. Florida, 1935, 295 U.S. 301, 310, 55 S.Ct. 713, 79 L.Ed. 1451; Jacobs v. Jacobs, 1901, 62 S.W. 263, 23 Ky.Law Rep. 186; Wenzel v. Milbury, 1901, 93 Md. 427, 49 A. 618; Logan v. Yoes, 1911, 30 Okl. 65, 118 P. 353. See also Buffington v. Harvey, 1877, 95 U.S. 99, 24 L.Ed. 381; Indiana Quartered Oak Co. v. Federal Trade Comm., 2 Cir., 1932, 58 F.2d 182.